                     UNITED STATES DISTRICT COURT

                            DISTRICT OF NEW JERSEY


 SUPER 8 WORLDWIDE, INC., a South
 Dakota Corporation
                                                Civil No.: 19-cv-00302 (KSH)(CLW)
                   Plaintiff,

       v.


 MAARUTI, LLC, an Oklahoma Limited               Order Granting Motion for Final
 Liability Company; KISHOR KEVAL, an             Judgment by Default Judgment
 individual; and ASHA KEVAL, an                  and Entering Final Judgment by
 individual                                                 Default

                       Defendants.


      THIS MATTER having been opened to the Court by plaintiff Super 8

Worldwide, Inc. (“SWI”), seeking the entry of final judgment by default against

defendants Maaruti, LLC, Kishor Keval, and Asha Keval (“defendants”) pursuant to

Fed. R. Civ. P. 55(b)(2); and the complaint in this matter having been filed on January

19, 2019, seeking damages as a result of the breach of a franchise agreement between

SWI and defendants; and service of summons and complaint having been effectuated

with respect to each of the defendants; and default having been entered by the Clerk of

the Court on May 16, 2019 against defendants for their failure to plead or otherwise

defend in this action; and the Court having reviewed the papers; and for the reasons set

forth in the opinion filed herewith,

                                           1
       IT IS on this 26th day of February, 2020,

       ORDERED that SWI’s motion for final judgment by default (D.E. 14) is

GRANTED; and it is further

       ORDERED, ADJUDGED, AND DECREED that SWI have judgment

against defendants, jointly and severally, in the total amount of $85,719.89 for Recurring

Fees (principal plus interest).

                                                       /s/ Katharine S. Hayden
                                                       Katharine S. Hayden, U.S.D.J




                                            2
